Citation Nr: 0824121	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-18 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1980 to March 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2006.  This matter was 
originally on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.


FINDING OF FACT

During the course of the appeal, the veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as blunted and inappropriate affect, occasional 
panic attacks, impaired judgment, and difficulty establishing 
and maintaining effective work and social relationships; 
deficiencies in most areas are not demonstrated.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
an initial evaluation of 50 percent, but not greater, for 
service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's December 2006 Remand, the Appeals 
Management Center (AMC)/RO sent the veteran a corrective VCAA 
notice letter, obtained treatment records from the Columbus 
VAMC, and scheduled a VA psychiatric examination to assess 
the severity of the veteran's PTSD.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's December 2006 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007). 

Letters dated in February 2004 and January 2007 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2007 letter told her to provide any 
relevant evidence in her possession.  See Pelegrini, 18 Vet 
App. at 120.

The January 2007 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to her, since she was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in February 2008.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in October 2003 and 
November 2003.  38 C.F.R. § 3.159(c)(4).  The Board notes 
that the veteran was scheduled for a VA examination on March 
16, 2007; however, the veteran failed to report to that 
examination. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

I.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders. 38 C.F.R. § 4.130.  Ratings are assigned according 
to the manifestation of particular symptoms.  However, the 
use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  Id.

The current 30 percent disability rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The findings of record indicate that at different times 
during the appeal period, the veteran's PTSD symptoms most of 
the rating criteria for a 30 percent rating (anxiety, 
suspiciousness, panic attacks, mild memory loss) and some of 
the rating criteria for a 50 percent rating (impaired 
judgment, difficulty in establishing and maintaining 
effective work and social relationships).

At a July 2001 Vet Center Intake evaluation, mental status 
examination indicated that the veteran was unkempt, 
suspicious and defensive, and that her speech was rapid and 
pressured, her memory and judgment were impaired, and her 
affect inappropriate.  The counselor noted that the veteran 
had a great deal of difficulty being assertive and generally 
gunny sacks her feelings until she explodes then runs away.  
The counselor also noted that she appeared to have some 
aspects of battered wife syndrome.  

A VA examination was conducted in October 2002.  Mental 
status examination revealed that the veteran's affect was 
blunted; but eye contact was good, mood was calm, speech was 
normal, process was logical and organized, content was devoid 
of internal stimulation and nondelusional, and insight and 
judgment were good.  A GAF of 60 was assigned.

 A VA examination was conducted in November 2003.  Mental 
status examination revealed that her affect was almost 
inappropriate, her mood was mildly anxious, and there were no 
speech problems or problems with reality testing.  The 
psychiatrist, Dr. A.A.H., noted that the veteran had moderate 
anxiety and avoidance symptoms that lead to occasional 
problems at work and in her marriage.  A GAF of 60 was 
assigned.

In this case, the GAF scores assigned are highly probative as 
they relate directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  A GAF score of 51-60 
contemplates moderate symptoms such as flat affect, 
circumstantial speech, occasional panic attacks or moderate 
difficulty in social, occupation, or school functioning 
(e.g., few friends, conflicts with co-workers).

Although the VA examinations in October 2002 and November 
2003 do not show that that the veteran experiences most of 
the symptoms indicative of a 50 percent rating, the GAF 
scores of 60 assigned indicate that, at its worst, the 
veteran's symptoms were moderate.  While such scores are not 
dispositive of the evaluation issue, they must be considered 
in light of the actual symptoms of the veteran's disorder.  
In this case, the GAF scores assigned in both VA examinations 
are indicative of moderate symptoms and more nearly 
approximate a 50 percent rating.

Taking such evidence into account, the Board finds that by 
resolving any doubt in the veteran's favor, her PTSD is 
manifested by symptomatology that results in occupational and 
social impairment that more nearly approximates reduced 
reliability and productivity.  Accordingly, an increased 
rating to 50 percent is warranted.  38 C.F.R. § 4.130, Code 
9411.

That being said, while the veteran's symptoms exceed the 30 
percent rating, they do not approach the severity 
contemplated for the 70 percent rating.  As set forth above, 
the criteria for a 70 percent rating are met when the veteran 
experiences occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, and thinking or mood; which is clearly 
not demonstrated in this case.

With consideration of all of the relevant current evidence of 
record, and resolving all doubt in favor of the veteran, the 
Board finds that the veteran's PTSD is manifested by 
occupational impairment with reduced reliability and 
productivity; but is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, thinking, or mood.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The evidence of record does not reflect frequent periods of 
hospitalization due to PTSD nor does it show that the 
manifestations of the disability are unusual or exceptional.  
In addition, the record does not reflect, as noted above, 
that PTSD alone causes marked industrial impairment.  Rather, 
the evidence shows that the manifestations of the disability 
are those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra- 
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.

Accordingly, the record supports a grant of a 50 percent 
rating for PTSD, but no higher.


ORDER

Entitlement to an initial evaluation of 50 percent for 
service-connected PTSD is granted subject to the law and 
regulations governing the payment of monetary benefits.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


